Judgment, Supreme Court, New York County (Cropper, J.), dated June 16, 1981 convicting defendant, upon his plea of guilty, of criminal possession of a weapon in the third degree (Penal Law, § 265.02), and sentencing him thereon as a predicate felon to a term of imprisonment of two and one-half to five years, is unanimously affirmed. The police were engaged in arresting, in the street, in a high-crime area, a man whom they had more than probable cause to believe to be an armed bank robber, identified by a bank security photograph taken at the time of the robbery. Defendant was the robber’s sole companion. The police were justified in approaching the men with drawn weapons — “I was not going to go against a possibly armed man without being prepared.” The police suspected that defendant may have been an accomplice of the robber. Quite apart from that suspicion, in the circumstances of this case, the police had a right to assure their own safety during the arrest they were making and to prevent possible interference with the arrest. To that end they were justified in frisking the defendant (as well as the identified robber) to determine whether defendant was armed, and if armed, to disarm him. As it turned out, both men were armed with loaded pistols. In the exigent circumstances with which they were confronted, the police acted reasonably. Concur — Sandler, J. P., Sullivan, Ross, Lupiano and Silverman, JJ.